Citation Nr: 1624482	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-21 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder or as due to herbicide exposure.

4.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to June 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2015, the Board denied the claims that are currently on appeal, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In December 2015, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Remand (JMR).

Of note, the JMR was in part predicated on the fact that a FOIA request had not been processed by the Board prior to the decision being issued.  The FOIA request was completed in May 2016.

The issues of entitlement to service connection for bilateral hearing loss, hypertension, and bilateral lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran began experiencing symptoms of tinnitus while in service, and he has continued to experience them since separation from service.

CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds no reason to doubt the Veteran's credibility.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.

The Veteran's military records show that he had service in the Republic of Vietnam.  He reported that he was exposed to combat noises that that he has had tinnitus since his service.  The Veteran was granted service connection for PTSD by a February 2013 rating decision for events that occurred while in Vietnam.

The Veteran has credibly reported that he began experiencing ringing while in service and that it continues to the present day.  The Veteran has been diagnosed with tinnitus.

As such, the criteria for service connection for tinnitus have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for tinnitus is granted.


REMAND

Regarding the service connection claim for hearing loss, the Veteran contends that the previous VA examiner did not comply with the June 2014 remand directives.  Specifically, the examiner was to elicit a history regarding the Veteran's combat experiences while in Vietnam and consider the Veteran's combat noise exposure.  However, the VA examiner did not mention the effects of combat noise exposure in the opinion.  As such, a remand is required for compliance with the Board's prior June 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the service connection claim for hypertension, the Veteran asserts that his hypertension is due to herbicide exposure.  Alternatively, the Veteran asserts that his hypertension was either caused or aggravated by his service-connected PTSD.  Of note, the National Academy of Sciences (NAS) Institute of Medicine's "Veterans and Agent Orange: Update 2010" concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  However, a medical opinion has not addressed the possibility that the Veteran's hypertension was caused by his presumed herbicide exposure.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, new VA examination is necessary to adjudicate the service connection claim for hypertension.

Regarding the service connection claim for bilateral lower extremity peripheral neuropathy, the Veteran asserts that his bilateral lower extremity peripheral neuropathy is due to herbicide exposure.  While a Nehmer examination was ordered in September 2014, it was not obtained.  Per the JMR, a new medical opinion is necessary to adjudicate the service connection claim for bilateral lower extremity peripheral neuropathy.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiologic examination.  The examiner should determine whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service.  Why or why not?  In so doing, the examiner should elicit and consider the Veteran's lay statements pertaining to military noise exposure.

The examiner should also address the relevance, if any, of studies which the Veteran's representative suggest the possibility of later onset hearing loss.  These studies include: Sharon G. Kujawa & M. Charles Liberman, Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth, 26 (7) Journal of Neurosci 2115, 2115, 2121-22 (2006) (suggesting early noise-exposure may make ears more vulnerable to aging); Jenica Su-ern Yong & De-Yun Wang, Impact of Noise On Hearing in the Military, Military Medical Research (2015) 2:6 (noting that most people with noise induced hearing
loss do not notice their deficiency until communication is affected); Sharon g. Kujawa & M. Charles Libermann,
Adding Insult to Injury: Cochlear Nerve Degeneration After "Temporary" Noise-Induced Hearing Loss, 29(45)
Journal of Neurosci 14077, 14083-84 (2009) (concluding that noise exposure is more dangerous than previously
thought); Noise Induced Hearing Loss. NIDCD Fact Sheet, Hearing and Balance, National Institute of deafness and Other Communication Disorders, available at https://www.nidcd.nih.gov/order (noting that noise-induced hearing loss often is not noticeable to people for a long time because it is often gradual).

2.  Schedule the Veteran for a VA examination(s) to assist in determining the nature and etiology of the diagnosed hypertension and bilateral lower extremity peripheral neuropathy .  The claims file should be provided to the examiner.  The examiner should offer the following opinions:   

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension either began during or was otherwise caused by his military service?  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his presumed exposure to herbicide agents, including Agent Orange, during active service?  Why or why not? 

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was either caused or aggravated (i.e. permanently made worse beyond the natural progression of the disability) by his service connected posttraumatic stress disorder (PTSD)?  Why or why not?

d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral lower extremity peripheral neuropathy either began during or was otherwise caused by his military service?  Why or why not? 

e)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral lower extremity peripheral neuropathy was caused by his presumed exposure to herbicide agents, including Agent Orange, during active service?  Why or why not? 

In answering this question, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  The examiner should provide a rationale and basis for all opinions expressed.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  "At least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


